Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 2, it is unclear how the female connecting elements are configured such that it is not possible to arrange the sides in direct contact with each other.  For example, the female connecting elements would permit the puzzle block sides to come into direct contact should they be positioned into an offset non-contacting arrangement.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7, 8, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marino (4,698,023).  Regarding claim 1, Marino discloses a game comprising a plurality of blocks (10, 20, 30) that are assembled together into a three-dimensional shape.  Note Figure 1.  Each block comprises either a male (12, 22, 32) or a female (11, 13, 14, 21, 23, 24, 31, 33, 34) connecting element on a face of the block.  Note Figures 2-4.  The blocks are shown as being unique and each connecting element has a shape selected from three different male connecting elements (triangle, square circle) and three different female connecting elements (triangle, square, circle).
Regarding claim 4, the connecting elements are configured such that they only connect a male connecting element with a corresponding female connecting element.  
Regarding claim 7, note Figures 2-4 of Marino showing a male or female connecting element facing in all six directions of the blocks.  
Regarding claim 8, the blocks of Marino are cube-shaped.  
Regarding claim 18, note the rejection of claim 1 as these claims recite substantially similar structural limitations.  Regarding the method steps of claim 18, these steps are an inherent method for forming the three dimensional configuration as shown in Figure 1 of Marino.  A user would select a first block for a first position of a first layer and add subsequent blocks using the male and female connectors to form the three-dimensional shape comprising n x m x l puzzle blocks as shown in Figure 1 of Marino.  
Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 8, 14, and 18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Schoen (5,178,391).  Regarding claim 1, Schoen discloses a puzzle construction comprising a plurality of puzzle blocks (26) that are assembled together to form a three-dimensional puzzle shape (Figure 3).  Note Figures 3 and 4 showing the blocks with either a male or female connecting element facing at least three different directions of the puzzle block.  The connecting elements as shown in Figures 3 and 4 define at least three different male connecting elements and at least three corresponding different female connecting elements.  Note Figure 3 which appears to show each block with a unique shape defined by the connecting elements.  In the alternative, the examiner takes official notice that it is well known in the art of jigsaw puzzles to form the puzzle pieces with unique shapes such that they can assembled in only a single method.  Thus, it would have been obvious to one of ordinary skill in the art to form the puzzle pieces as shown in Figure 3 of Shoen with unique shapes in order to permit only a single solution for the puzzle.  
Regarding claim 4, the unique shapes as shown in Figure 3 of Schoen teach an arrangement where it is only possible to connect a male connecting element with a corresponding female connecting element.  
Regarding claim 6, the unique shapes as shown in Figure 3 of Schoen teach only one solution to the puzzle.  
Regarding claim 8, the pieces as taught by Schoen define cuboid shapes.  
Regarding claim 14, note Figures 1 and 2 and column 2, lines 46-53 stating that the blocks are constructed from a plastic or similar transparent material.  The transparent material defines a transparent passage through the assembled puzzle as shown in Figure 1.  
Regarding claim 18, note the rejection of claim 1 as these claims recite substantially similar structural limitations.  Regarding the method steps of claim 18, these steps are an inherent method for forming the puzzle.  A user would select a first puzzle block for a first position of a first layer and add subsequent blocks using the male and female connectors to form the three-dimensional shape  comprising n x m x l puzzle blocks.  
Claim Rejections - 35 USC § 103
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Marino (4,698,023) in view of Frederiksen (5,848,927).  Regarding claim 2, insofar as this claim may be understood, Marino lacks the teaching for two block sides to be prevented from direct contact by the female connecting elements when the female connecting elements are aligned.  Frederiksen reveals that it is known in the art of toy blocks to provide the female connecting element (7) such that it extends beyond the block.  Note Figures 4 and 6 and column 3, lines 24-40.  Frederiksen states that this configuration permits a gap to be formed to enable separation of the blocks.  It would have been obvious to one of ordinary skill in the art to form the blocks of Marino such that the female connecting elements comprise a portion that extends beyond the block in order to provide a gap between the blocks and facilitate their separation.  
Regarding claim 3, the combination of Marino in view of Frederiksen as applied to claim 2 teaches a portion of the female connecting element that protrudes above the surface plane of the block as recited.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Marino (4,698,023) in view of Jung (D892,231).  Regarding claim 5, Marino teaches circle, square and triangle shapes for the blocks.  The triangle does not teach rotational symmetry of at least order 4 as recited.  Jung reveals that it is known in the art of blocks to form the male shape with a cross.  Note Figure 2.1.  The cross defines a rotational symmetry of at least order 4.  It would have been obvious to one of ordinary skill in the art to replace the triangle shape of Marino with the cross of Jung in order to provide an alternative shape for the user to assemble.  It is noted that this modification is an obvious change in shape lacking a showing of significance.  Note MPEP 2144.04(IV)(B).  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Marino (4,698,023).  Regarding claim 6, it is noted that the limitation for the puzzle to define only one solution relates to the intended use/rule of the game.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here, the blocks of Marino are capable of defining only a single solution and thus, meet the claim limitation.  For example, a solution to the puzzle could be designated as the exact arrangement as shown in Figure 1 of Marino.  Thus, the blocks of Marino are configured such that they can define only one solution to the puzzle and therefore meet the claim language of instant claim 6.  It would have been obvious to one of ordinary skill in the art to designate the arrangement as shown in Figure 1 of Marino as a solution in order to provide a goal for the user to construct.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Marino (4,698,023) in view of Wilson (6,438,571).  Regarding claim 12, Marino discloses hollow blocks including a male connecting element (12, 22, 32).  However, the blocks are not shown or taught as comprising a first block having a first wall thickness that is different from a second wall thickness of a second block.  Wilson reveals that it is known in the art of toy blocks to form the hollow blocks with solid male connecting elements.  Note Figure 2A of Wilson.  It would have been obvious to one of ordinary skill in the art to form the blocks of Marino with solid male connecting elements (12, 22, 32) in order to strengthen the elements and limit breakage during insertion into the female connecting elements.  It is noted that forming the male connection element (12) as a solid element defines a wall thickness for the first puzzle block (10) that is different from a wall thickness (21) of the second block (20).  
Claims 9-11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schoen (5,178,391).  Regarding claim 9, note Figure 1 of Schoen teaching a cube shape for the three dimensional assembly.  
Regarding claim 10, it is noted that Figure 3 teaches 16 pieces for a single layer of the puzzle and Figure 1 shows five separate layers for the puzzle.  However, Schoen does not particularly teach at least 27 blocks for the puzzle.  Note column 1, lines 55-57 of Schoen stating that the number of layers and/or the number of pieces per layer of the puzzle may be changed to vary the difficulty of the puzzle.  Thus, Shoen establishes the number of pieces in the puzzle as a result-effective variable, i.e., a variable which achieves a recognized result.  Note MPEP 2144.05(II)(B).  It would have been obvious to one of ordinary skill in the art to form each of the layers with the same number of blocks in order to provide a consistency of the layers and to also provide a particular difficulty to the puzzle.  Providing the same number of blocks in each layer defines a puzzle with at least 27 puzzle blocks.  
Regarding claim 11, providing the same number of blocks in each layer of the puzzle of Schoen defines a cube shaped puzzle consisting of n x n x n puzzle blocks as recited.  
Regarding claim 17, Schoen lacks the teaching for the puzzle blocks to comprise numerals as recited.  It is noted that this difference lies in the printed matter applied to the blocks of the puzzle and relate to the meaning and information conveyed by the printed matter on the pieces. Note MPEP 2111.50 stating that “To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F. 3d at 1584, 32 USPQ 2d at 1035 (citing Gulack, 703 F.2d) at 1386, 217 USPQ at 404).” Here, the product (i.e., the substrate) merely serves as a support for the printed matter and thus, no functional relationship exists. Without the indicia, the substrate still functions as a substrate and without the substrate the indicia can be put on any other substrate. The printed matter (i.e., the numerals) and the product (i.e., the puzzle pieces) do not depend upon each other and the product merely serves as a support and display for the printed matter. For example, the indicia could be placed on another substrate and still provide a particular pattern or arrangement. Thus, a functional relationship between the printed matter and the pieces does not exist and the limitation for the printed matter to comprise numerals is not accorded patentable weight.
Further, even if a functional relationship did exist between the printed matter and the substrate, this relationship is not new and unobvious given the teachings of Schoen. Schoen teaches that it is known in the art of three-dimensional puzzles to provide indicia on the substrate such that they are arranged into a particular pattern. To merely define other indicia that may be arranged into a different pattern does not define a new and unobvious functional relationship with the substrate but is instead merely an extension on the teachings of Schoen.
Thus, any differences in indicia between the claimed invention and the teachings of Schoen reside in the meaning and information conveyed by the printed matter and these differences are not considered to be patentable differences and instead obvious changes in the indicia applied to the substrate. It would have been obvious to one of ordinary skill in the art to provide the puzzle as taught by Schoen with alternative indicia such as recited in order to provide alternative puzzle arrangements for the puzzle.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schoen (5,178,391) in view of Nevgi (US 2019/0299088).  Regarding claim 13, Schoen teaches that his puzzle blocks may be formed of Lucite material but that the embedded object can be constructed from virtually any other material.  Note column 2, lines 59-62.  However, Schoen lacks the teaching for forming second puzzle blocks from a different material from that of first puzzle blocks.  Nevgi reveals that it is known in the art of puzzle blocks to form the blocks from wood or metal.  Note paragraph [0080] of Nevgi.  It would have been obvious to one of ordinary skill in the art to form the embedded object in second puzzle blocks of Schoen from metal in order to emulate a typical metal soda can as shown in Figures 1 and 2.  
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schoen (5,178,391) in view of Wilson (6,439,571).  Regarding claims 15 and 16, Schoen teaches puzzle blocks that are arranged in layers to form the cubic configuration.  Note Figures 1 and 2.  The blocks in the layers are arranged such that sides (i.e., top and bottom sides) face each other.  However, Shoen lacks the teaching for the sides of the blocks to comprise magnetic elements that attach the blocks together.  Wilson reveals that it is known in the art of puzzles comprising a plurality of assembled blocks to provide sides of the blocks with magnets in order to facilitate assembly of the blocks.  Note Figure 2C and column 1, lines 57-64.  It would have been obvious to one of ordinary skill in the art to provide the top and bottom sides of the blocks of Schoen with magnets in order to facilitate assembly of the three dimensional shape.  It is noted that providing the magnets on the top and bottom sides of the blocks defines magnetic elements that are arranged towards a side of the puzzle block such that two puzzle blocks only attract each other when the sides are facing each other.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/            Primary Examiner, Art Unit 3711